DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March
22, 2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Murray on April 12, 2021.

The application has been amended as follows: “opening” has been amended to “conduit” for claim 1, line 2, between “cylindrical” and “along”; 
claim 4, line 3, between “cylindrical” and “of”; claim 7, line 2, between “cylindrical” and of”; and 
claim 10, line 2, between “cylindrical” and “,wherein”.



Reasons for Allowance
	Independent claim 1 and its dependent claims 2-15 are allowable, independent claim 16 and its dependent claims 17-18 are allowable, and independent claim 19 and its dependent claim 20 is allowable.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a composting kit comprising a perforated aeration pipe or conduit having a cylindrical conduit along the first axis between the first end and the second end and a delivery conduit defining a second axis where the delivery conduit is configured to be fluidically coupled to the first end of the perforated aeration pipe or conduit at a releasable elbow joint.  Further, the prior art fails to teach or fairly suggest a composting kit comprising a blower configured to the coupled to the delivery, where the blower is configured to provide air to the perforated aeration conduit when the composting kit is in working configuration.  These limitations are in combination with the claims as a whole.
The closet prior art are the references of US 4521517-Gauthier, US 4798801-Hitzman, US 5597732-Bryan-Brown, JP 2012144430A-Morrison, US 6382585 B1-Pubben et al., Process Piping, Fuchs, US 5593272-Green, US 7833781 B2-Thurot, and US 6281001 B1-McNelly.  Gauthier teaches a compost aeration system comprising forward and reverse circulation of air through a compost pile via a blower.  Hitzman teaches a conduit having a plurality of perforations or apertures and a releasable elbow joint.  Bryan-Brown teaches a composting apparatus for composting organic waste in a container with an uneven aeration floor positioned above the bottom of the container.  Morrison teaches a composting device which aerobically decomposes raw material.  Pubben et al. teaches a fluid control valve system.  The Piping Process teaches a reducer in piping.  Green teaches a roll on roll off receptacle handling system that can load and unload a receptacle, and store the receptacle and transport the receptacle.  Fuchs teaches reduced orifices for pipes.  Thurot teaches a modular installation for composting organic material comprising an assembly of cells in which organic material is stored for fermentation purposes and a ventilation device which blows air through the organic material.  McNelly teaches an invention which includes a method and apparatus for composting organic material and maintaining composting conditions. However, Gauthier, Hitzman, Bryan-Brown, Morrison, Pubben et al., Process Piping, Fuchs, Green, Thurot, and McNelly does not teach or fails to fairly suggest a composting kit comprising a perforated aeration pipe or conduit having a cylindrical conduit along the first axis between the first end and the second end and a delivery conduit defining a second axis where the 
The following is an examiner’s statement of reasons for allowance: for independent claim 16, the prior art fails to teach or fairly suggest a composting system comprising an open-top roll-off container having a doorway and a  perforated aeration conduit positioned within the open-top roll-off container where a perforated aeration conduit defines a first axis and a delivery conduit or pipe defining a second axis traversing the first axis, where the delivery conduit is positioned outside the open-top roll-off container and coupled to the delivery conduit or pipe and the blower is provides pressurized air to the perforated aeration conduit or pipe.  These limitations are in combination with the claims as a whole.
The closet prior art are the references of US 4521517-Gauthier, US 4798801-Hitzman, US 5597732-Bryan-Brown, JP 2012144430A-Morrison, US 6382585 B1-Pubben et al., Process Piping, Fuchs, US 5593272-Green, US 7833781 B2-Thurot, and US 6281001 B1-McNelly.  Gauthier teaches a compost aeration system comprising forward and reverse circulation of air through a compost pile via a blower.  Hitzman teaches a conduit having a plurality of perforations or apertures and a releasable elbow joint.  Bryan-Brown teaches a composting 
The following is an examiner’s statement of reasons for allowance: for independent claim 19, the prior art fails to teach or fairly suggest a composting method comprising a tubular aeration distributor in an open-top roll-off container 
The closet prior art are the references of US 4521517-Gauthier, US 4798801-Hitzman, US 5597732-Bryan-Brown, JP 2012144430A-Morrison, US 6382585 B1-Pubben et al., Process Piping, Fuchs, US 5593272-Green, US 7833781 B2-Thurot, and US 6281001 B1-McNelly.  Gauthier teaches a compost aeration system comprising forward and reverse circulation of air through a compost pile via a blower.  Hitzman teaches a conduit having a plurality of perforations or apertures and a releasable elbow joint.  Bryan-Brown teaches a composting apparatus for composting organic waste in a container with an uneven aeration floor positioned above the bottom of the container.  Morrison teaches a composting device which aerobically decomposes raw material.  Pubben et al. teaches a fluid control valve system.  The Piping Process teaches a reducer in piping.  Green teaches a roll on roll off receptacle handling system that can load and unload a receptacle, and store the receptacle and transport the receptacle.  Fuchs teaches reduced orifices for pipes.  Thurot teaches a modular installation for composting organic material comprising an assembly of cells in which organic material is stored for fermentation purposes and a ventilation device which blows air through the organic material.  McNelly teaches an invention which includes a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799